Exhibit 10.3
 
EMPLOYMENT AGREEMENT
 
THIS EMPLOYMENT AGREEMENT (“Agreement”) is made and entered into as of the 15th
day of May, 2006 (the “Effective Date”) by and between VoIP, Inc., a Texas
corporation (the “Company”), and David Ahn, whose residence address is 609 ½
North Irving Blvd., Los Angeles, CA 90004 (the “Executive”).
 
The Company wishes to employ the Executive and the Executive wishes to enter
into the employ of the Company as corporate officer with the title of Vice
President - Corporate Planning of the Company.
 
This employment agreement shall become effective immediately as of May 15, 2006
upon the signing of this contract.
 
NOW, THEREFORE, in consideration of the premises and mutual covenants set forth
herein, the parties hereby agree as follows:
 
1.  Employment.
 
1.1  Employment and Term.
 
The Company shall employ the Executive and the Executive shall continue to serve
the Company, on the terms and conditions set forth herein, for the period (the
“Term”) from the Effective Date and expiring on the third anniversary of the
Effective Date, unless sooner terminated as hereinafter set forth. The agreement
will automatically renew for subsequent one year period(s), unless terminated at
least 90 days prior to the expiration of the applicable one year period.
 
1.2  Duties of Executive.
 
The Executive shall serve as Vice President - Corporate Planning and shall
perform the duties of an executive commensurate with such position and shall
diligently perform all services as may be assigned to him by the Company’s Chief
Executive Officer, Board of Directors and Executive Committee. Executive’s
duties shall include, but not be limited to financial and business planning,
competitive and market analysis, strategy development, analysis of comparable
companies including their products, services, financing approaches; monitoring
and analyzing industry mergers and acquisitions and corporate investments and
partnerships, and developing useful contacts in the industry and related
financial markets.
 
1.3  The Company.
 
As used herein the term the “Company” shall be deemed to include any and all
present and future subsidiaries, divisions and affiliates of the Company.
 
 
 

--------------------------------------------------------------------------------

 
2.  Compensation.
 
2.1  Base Salary and Bonuses.
 
During the term, the Executive shall receive a base salary paid bi-weekly. The
Executive will receive an initial Base Salary equal to $8,500 per month. The
Board of Directors may increase this amount at any other time if the Company has
achieved the goals set by the Board and agreed to by Executive and in any event
the Base Salary shall increase to $10,000 per month by no later than January 1,
2007. Once increased, the Executive’s Base Pay will not be reduced. In addition,
the Board of Directors may elect to award the Executive performance bonuses from
time to time based upon the Executive’s performance or the performance of the
Company.
 
2.2  Equity.
 
Upon the execution of this agreement, the Company will issue Executive warrants
immediately exercisable to purchase 500,000 shares of common stock of the
Company at the closing price per share on the trading day immediately before the
Effective Date, (which is $1.00 per share), and 500,000 non-qualified stock
options that will vest on a quarterly basis over the first year of this
agreement. All warrants and stock options shall have “cashless exercise”
features and otherwise have terms and conditions customary for these types of
situations. In addition, all or a portion of the stock options may take the form
of stock appreciation rights as determined by mutual agreement between Executive
and Company.
 
2.3  Stock Option Grants.
 
The Executive shall be entitled to receive a grant based on the Executive’s
performance during each year during the term of this Agreement, beginning with
2006. The amount of the stock option grant in any year shall be determined by
reference to the growth and profitability of the Company and such other measures
as the Board of Directors and the Executive may agree. The terms and conditions
relating to the stock option bonus shall be negotiated in good faith.
 
3.  Expense Reimbursement and Other Benefits.
 
3.1  Expense Reimbursement.
 
During the Term, upon the submission of supporting documentation by the
Executive, and in accordance with Company policies for its executives, the
Company shall reimburse the Executive for all expenses actually paid or incurred
by the Executive in the course of and pursuant to the business of the Company,
including expenses for travel, entertainment and fuel cost.
 
3.2  Other Benefits.
 
During the term, the Company shall pay for 100% of the costs to provide the
Executive with “family” coverage for medical and dental insurance as well as
personal D&O insurance. The Executive may elect not to receive the medical and
dental coverage in which case an amount equal to the cost of said coverage will
be paid to the Executive as additional compensation. The cost of such medical
and dental coverage will be pre-tax to the Executive if the election to receive
cash or benefits is made in accordance with the Company’s Internal Revenue Code
(“Code”) section 125 plan. In addition to the D&O coverage set forth above,
Executive shall be indemnified by the Company for his duties hereunder to the
fullest extent allowed by law in accordance with the bylaws of the Company.
 
 
2

--------------------------------------------------------------------------------

 
3.3  Vacation.
 
Executive shall be entitled to three weeks of paid vacation during each calendar
year, taking into consideration the business needs of the Company. However,
Executive agrees not to take vacation for more than two weeks in any given
month.
 
4.  Termination.
 
4.1  Termination for Cause
 
Notwithstanding anything contained in this Agreement to the contrary, the
Company may terminate this Agreement for Cause. As used in this Agreement
“Cause” shall mean (i) an act of fraud, embezzlement or theft of funds or
property of the Company or any of its clients/customers; (ii) any intentional
wrongful disclosure of proprietary information or trade secrets of the Company
or its affiliates or any intentional form of self-dealing detrimental to the
Interests of the Company; (iii) the habitual and debilitating use of alcohol or
drugs; (iv) continued failure to comply with the reasonable written directives
of the Executive Committee or Board of Directors; insubordination or abandonment
of position (after written notice and a reasonable opportunity to cure of not
less than thirty (30) days); or (v) failure to comply in any material respect
with the terms of this Agreement (after written notice and a reasonable
opportunity to cure of not less than thirty (30) days). Upon any termination
pursuant to this Section (a) the Company shall pay to the Executive any unpaid
Base Salary at the rate then in effect accrued through the effective date of
termination specified in such notice. Except as provided above, the Company
shall have no further liability hereunder other than for reimbursement for
reasonable business expenses incurred prior to the date of termination outlined
in Sections 3.1, 3.2 and the vested portion of the equity granted in Section
2.2.
 
4.2  Termination Without Cause.
 
The Company may terminate this Agreement without cause at any time prior to the
end of the Term or any Term thereafter by giving Executive sixty (60) day prior
written notice of its desire to terminate. In the event the Company elects to
terminate the Agreement pursuant to this Section 4. 1, the Company shall have no
further liability hereunder other than for the payment to Executive on the
termination date of any unpaid Base Salary through the termination date,
reimbursement of reasonable business expenses incurred prior to the termination
date, a lump sum of fifty one thousands dollars ($51,000) or continued salary at
Executive’s then-current rate for a period of six months in cash, and the Stock
Options, Warrants and Shares set forth in Section 2.2 which shall become fully
vested.
 
 
3

--------------------------------------------------------------------------------

 
5.  Resignation by Executive.
 
The Executive upon delivery of notice may terminate this Agreement therefore
upon not less than 30 days prior notice of such termination. Upon receipt of
such notice, the Company may, in its sole discretion, release the Executive of
his duties and his employment hereunder prior to the expiration of the 30 day
notice period. Notwithstanding anything contained in this Agreement to the
contrary, in the event of a termination by the Executive pursuant to this
Section 4.2, the Company shall have no further liability hereunder other than
for reimbursement for reasonable business expenses incurred prior to the date of
termination outlined in Section 3.1 and the vested portion of the equity granted
in Section 2.2.
 
5.1  Disability.
 
Notwithstanding anything contained in this Agreement to the contrary, the
Company, by 30 days written notice to the Executive, shall at all times have the
right to terminate this Agreement, and the Executive’s employment hereunder, if
the Executive shall, as the result of mental or physical incapacity, illness or
disability, fail to perform his duties and responsibilities provided for herein
for a period of more than 60 days in any 12 month period. Upon the termination
pursuant to this Section, the Company shall continue (i) to pay to the Executive
Base Salary at the rates then in effect for a period of 6 months after the
effective date of termination (the “Severance Period”), (ii) employee benefit
programs as to the Executive for the Severance Period and (iii) the Company
shall be responsible for making payments on behalf of the Executive and his
family to maintain coverage of health and other benefits under COBRA, for the
maximum period allowed. Except as provided above, the Company shall have no
further liability hereunder (other than for reimbursement for reasonable
business expenses, incurred prior to the date of termination, subject, however
to the provisions of Section 3.1 and the vested portion of the equity granted in
Section 2.2.
 
5.2  Change in Control of the Company Defined.
 
The term “Change in Control of the Company” shall mean (i) the approval by the
shareholders of the Company of a reorganization, merger, consolidation or other
form of corporate transaction or series of transactions, in each case, with
respect to which persons who were the shareholders of the Company immediately
prior to such reorganization, merger or consolidation or other transaction do
not, immediately thereafter, own more than 50% of the combined voting power
entitled to vote generally in the election of directors of the reorganized,
merged or consolidated company’s then outstanding voting securities, or (ii) the
sale of all or substantially all of the assets of the Company or (iii) the
liquidation of the Company, or (iii) a change in the composition of the Board of
Directors such that the present members do not constitute a majority of the
Board of Directors.
 
5.3  Change in Control
 
The Company and Executive hereby agree that, if Executive is affiliated with the
Company on the date on which a Change of Control occurs, (the “Change of Control
Date”), and this Agreement is in full force and effect, the Company (or, if
Executive is affiliated with a subsidiary, the subsidiary) will continue to
retain Executive and Executive will remain affiliated with the Company (or
subsidiary), subject to the terms and conditions of this Agreement, for the
period commencing on the Change of Control Date and ending on the anniversary of
such date (this anniversary date shall then become the “Change of Control
Termination Date”) to exercise such authority and perform such executive duties
as are commensurate with the authority being exercised and duties being
performed by the Executive immediately prior to the Change of Control Date. If
after the Change of Control, Executive is requested, and, in his sole and
absolute discretion, consents to change his principal business location, the
Company will reimburse the Executive for his reasonable relocation expenses,
including, without limitation, moving expenses, temporary living and travel
expenses for a reasonable time while arranging to move his residence to the
changed location, closing costs, if any, associated with the sale of his
existing residence and the purchase of a replacement residence at the changed
location, plus an additional amount representing a gross-up of any state or
federal taxes payable by Executive as a result of any such reimbursement. If the
Executive shall not consent to change his business location, the Executive may
continue to provide the services required of him hereunder from his then
residence and/or business address until the Change of Control Termination Date,
at which time this Agreement shall terminate, unless sooner terminated or
extended as set forth herein.
 
 
4

--------------------------------------------------------------------------------

 
(a)  During the remaining term hereof after the Change of Control Date, the
Company (or subsidiary) will (i) continue to pay Executive a salary and benefits
at not less than the level applicable to Executive on the Change of Control
Date, (ii) pay Executive bonuses as set forth herein, and (iii) continue
employee benefit programs as to Executive at levels in effect on the Change of
Control Date.
 
(b)  The Company hereby agrees that, if Change of Control occurs prior to the
termination of this Agreement, the Executive’s Stock Options, Warrants and
Shares referred to in section 2.2 shall become fully vested and registered.
 
6.  Death.
 
In the event of the death of the Executive during the Term of his employment
hereunder, the Company shall pay to the personal representative of the estate of
the deceased Executive any unpaid Base Salary accrued through the date of his
death. Except as provided above, the Company shall have no further liability
hereunder other than for reimbursement for reasonable business expenses incurred
prior to the date of the Executive’s death, during the Severance Period,
subject, however to the provisions of Section 3.1 and the vested portion of the
equity set forth in Section 2.2.
 
7.  Restrictive Covenants.
 
7.1  Nondisclosure.
 
During the Term and following termination of the Executive’s employment with the
Company, Executive shall not divulge, communicate, use to the detriment of the
Company or for the benefit of any other person or persons, or misuse in any way,
any Confidential Information (as hereinafter defined) pertaining to the business
of the Company. Any Confidential Information or data now or hereafter acquired
by the Executive with respect to the business of the Company (which shall
include, but not be limited to, information concerning the Company’s financial
condition, prospects, technology, customers, suppliers, methods of doing
business and promotion of the Company’s products and services) shall be deemed a
valuable, special and unique asset of the Company that is received by the
Executive in confidence and as a fiduciary. For purposes of this Agreement
“Confidential Information” means information disclosed to the Executive or known
by the Executive as a consequence of or through his employment by the Company
(including information conceived, originated, discovered or developed by the
Executive) prior to or after the date hereof and not generally known or in the
public domain, about the Company or its business. Notwithstanding the foregoing,
nothing herein shall be deemed to restrict the Executive from disclosing
Confidential Information to the extent required by law.
 
 
5

--------------------------------------------------------------------------------

 
7.2  Books and Records.
 
All books, records, accounts and similar repositories of Confidential
Information of the Company, whether prepared by the Executive or otherwise
coming into the Executive’s possession, shall be the exclusive property of the
Company and shall be returned immediately to the Company on termination of this
Agreement.
 
7.3  Certain Activities.
 
The Executive shall not, while employed by the Company and for a period of one
(1) year following the date of termination, directly or indirectly, offer to
hire, entice away or in any other manner persuade or attempt to persuade any
officer, employee, agent, lessor, lessee, licensor, licensee or supplier of
Company or any of its subsidiaries to discontinue or alter his or its
relationship with Employer or any of its subsidiaries.
 
7.4  Non-Competition.
 
The Executive shall not, while employed by the Company, or for one year
thereafter unless terminated without cause, engage or participate, directly or
indirectly (whether as an officer, director, employee, partner, consultant,
shareholder, lender or otherwise), in any business that manufactures, markets or
sells products that directly competes with any product or services, or planned
product or service, of the Company that is significant to the Company’s current
or forecasted business based on sales and/or profitability or strategic value of
any such product or service as of the date of termination. Nothing herein shall
prohibit Executive from being a passive owner of less than 1% of any
publicly-traded class of capital stock of any entity directly engaged in a
competing business.
 
7.5  Property Rights; Assignment of Inventions.
 
With respect to information, inventions and discoveries or any interest in any
copyright and/or other property right developed, made or conceived of by
Executive, either alone or with others, at any time during his employment by
Company and whether or not within working hours, arising out of such employment
or pertinent to any field of business or research in which, during such
employment, Company is engaged or (if such is known to or ascertainable by
Executive) is considering engaging, Executive hereby agrees:
 
 
6

--------------------------------------------------------------------------------

 
(a)  that all such information, inventions and discoveries or any interest in
any copyright and/or other property right, whether or not patented or
patentable, shall be and remain the exclusive property of the Company;
 
(b)  to disclose promptly to an authorized representative of Company all such
information, inventions and discoveries or any copyright and/or other property
right and all information in Executive’s possession as to possible applications
and uses thereof;
 
(c)  not to file any patent application relating to any such invention or
discovery except with the prior written consent of an authorized officer of
Company (other than Executive);
 
(d)  that Executive hereby waives and releases any and all rights Executive may
have in and to such information, inventions and discoveries, and hereby assigns
to Executive and/or its nominees all of Executive’s right, title and interest in
them, and all Executive’s right, title and interest in any patent, patent
application, copyright or other property right based thereon. Executive hereby
irrevocably designates and appoints Company and each of its duly authorized
officers and agents as his agent and attorney-in-fact to act for him and on his
behalf and in his stead to execute and file any document and to do all other
lawfully permitted acts to further the prosecution, issuance and enforcement of
any such patent, patent application, copyright or other property right with the
same force and effect as if executed and delivered by Executive; and
 
(e)  at the request of Company, and without expense to Executive, to execute
such documents and perform such other acts as Company deems necessary or
appropriate, for Company to obtain patents on such inventions in a jurisdiction
or jurisdictions designated by Company, and to assign to Company or its designee
such inventions and any and all patent applications and patents relating
thereto.
 
(f)  If Executive’s employment location is in California, the provisions of the
foregoing paragraph do not apply to an invention which qualifies fully under the
provisions of Section 2870 of the California Labor Code, which provides in
substance that provisions in an employment agreement providing that an employee
shall assign do not apply to an invention for which no equipment, supplies,
facility, or trade secret information of the employer was used and which was
developed entirely on the employee’s own time, and which (i) does not relate (a)
to the business of the employer, or (b) to the employer’s actual or demonstrably
anticipated research or development, or (ii) does not result from the work
performed by the employee for the employer.
 
7.6  Injunctive Relief.
 
The parties hereby acknowledge and agree that:
 
(a)  Company will be irreparably injured in the event of a breach by Executive
of any of his obligations under this Section 7;
 
(b)  monetary damages will not be an adequate remedy for any such breach;
 
 
7

--------------------------------------------------------------------------------

 
(c)  Company will be entitled to injunctive relief, in addition to any other
remedy which it may have, in the event of any such breach; and
 
(d)  the existence of any claims that Executive may have against Employer,
whether under this Agreement or otherwise, will not be a defense to the
enforcement by Employer of any of its rights under this Section 7.
 
7.7  Non-Exclusivity and Survival.
 
The covenants of the Executive contained in this Section 7 are in addition to,
and not in lieu of, any obligations that Executive may have with respect to the
subject matter hereof, whether by contract, as a matter of law or otherwise, and
such covenants and their enforceability shall survive any termination of the
Employment Term by either party and any investigation made with respect to the
breach thereof by the Company at any time.
 
8.  Withholding.
 
Anything to the contrary notwithstanding, all payments required to be made by
the Company hereunder to the Executive or the Executive’s estate or
beneficiaries shall be subject to the withholding of such amounts, if any,
relating to tax and other payroll deductions as the Company may reasonably
determine it should withhold pursuant to any applicable law or regulation.
 
9.  Section 4999 or 409.
 
Anything in this Agreement to the contrary notwithstanding, in the event it
shall be determined that any payment or distribution by the Company to or for
the benefit of the Executive (“Anticipated Benefit”) (whether paid or payable or
distributed or distributable pursuant to the terms of this Agreement or
otherwise) would be subject to the excise tax imposed by Section 4999 or Section
409A of the Internal Revenue Code or any interest or penalties are incurred by
the Executive with respect to such excise taxes (such excise tax, together with
any such interest and penalties, are hereinafter collectively referred to as the
“Excise Tax”), then the Executive shall be entitled to receive from the Company
an additional payment (a “Gross-Up Payment”) in an amount such that after
payment by the Executive of all taxes (including, without limitation, any
interest or penalties with respect to such taxes and any income or Excise Taxes
imposed upon the Gross-Up Payment), the Executive will net an amount equal to
the Anticipated Benefit minus applicable income tax related to the Anticipated
Benefit.
 
10.  Governing Law/Prevailing Party.
 
This Agreement shall be construed in accordance with and governed for all
purposes by the laws of the State of California applicable to contracts executed
and to be wholly performed within such state without giving effect to any choice
of law or conflict of law rules or provisions (whether of the State of Texas or
any other jurisdiction) that would cause the application of the laws of any
other jurisdiction other than the State of California. This Agreement shall be
subject to the exclusive jurisdiction of the courts in the State of Texas. The
parties irrevocably waive, to the fullest extent permitted by law, any objection
which they may now or hereafter have to the laying of venue of any suit, action
or proceeding arising out of or relating to this Agreement, or any judgment
entered by any court in respect hereof brought in the State of Texas, and
further irrevocably waive any claim that any suit, action or proceeding brought
in the State of Texas has been brought in an inconvenient forum. The prevailing
party in any suit brought hereunder shall be entitled to reimbursement for legal
fees and costs incurred in connection with such suit (and appeal).
 
 
8

--------------------------------------------------------------------------------

 
11.  Binding Effect.
 
Except as herein otherwise provided, this Agreement shall inure to the benefit
of and shall be binding upon the parties hereto, their personal representatives,
successors, heirs and assigns. The Executive may not assign his rights or
benefits, or delegate any of his duties, hereunder without the prior written
consent of the Company.
 
12.  Further Assurances.
 
At any time, and from time to time, each party will take such action as may be
reasonably requested by the other party to carry out the intent and purposes of
this Agreement.
 
13.  Entire Agreement.
 
This Agreement constitutes the entire agreement between the parties hereto with
respect to the subject matter hereof. It supersedes all prior negotiations,
letters and understandings relating to the subject matter hereof.
 
14.  Amendment.
 
This Agreement may not be amended, supplemented or modified in whole or in part
except by an instrument in writing signed by the party or parties against whom
enforcement of any such amendment, supplement or modification is sought.
 
15.  Choice of Law.
 
This Agreement will be interpreted, construed and enforced in accordance with
the laws of the State of California, without giving effect to the application of
the principles pertaining to conflicts of laws.
 
16.  Effect of Waiver.
 
The failure of any party at any time or times to require performance of any
provision of this Agreement will in no manner affect the right to enforce the
same. The waiver by any party of any breach of any provision of this Agreement
will not be construed to be a waiver by any such party of any succeeding breach
of that provision or a waiver by such party of any breach of any other
provision.
 
 
9

--------------------------------------------------------------------------------

 
17.  Construction.
 
The parties hereto and their respective legal counsel participated in the
preparation of this Agreement; therefore, this Agreement shall be construed
neither against nor in favor of any of the parties hereto, but rather in
accordance with the fair meaning thereof.
 
18.  Severability.
 
The invalidity, illegality or unenforceability of any provision or provisions of
this Agreement will not affect any other provision of this Agreement, which will
remain in full force and effect, nor will the invalidity, illegality or
unenforceability of a portion of any provision of this Agreement affect the
balance of such provision. In the event that any one or more of the provisions
contained in this Agreement or any portion thereof shall for any reason be held
to be invalid, illegal or unenforceable in any respect, this Agreement shall be
reformed, construed and enforced as if such invalid, illegal or unenforceable
provision had never been contained herein.
 
19.  No Third-Party Beneficiaries.
 
No person shall be deemed to possess any third-party beneficiary right pursuant
to this Agreement. It is the intent of the parties hereto that no direct benefit
to any third party is intended or implied by the execution of this Agreement.
 
20.  Counterparts.
 
This Agreement may be executed in one or more counterparts, each of which will
be deemed an original.
 
21.  Notice.
 
Any notice required or permitted to be delivered hereunder shall be in writing
and shall be deemed to have been delivered when hand delivered, sent by
facsimile with receipt confirmed or when deposited in the United States mail,
postage prepaid, registered or certified mail, return receipt requested, or by
overnight courier, addressed to the parties at the addresses first stated
herein, or to such other address as either party hereto shall from time to time
designate to the other party by notice in writing as provided herein.
 
 
10

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this Agreement has been duly signed by the parties hereto on
the day and year first above written.
 

        VoIP, Inc.  
   
   
    By:   /s/ Gary Post  

--------------------------------------------------------------------------------

Gary Post, President and Chief Executive Officer

 

        By:   /s/ David Ahn  

--------------------------------------------------------------------------------

David Ahn

 
 
11

--------------------------------------------------------------------------------

 